CONREY, P. J.
Motion by the respondent for dismissal of the appeal or affirmance of judgment on the ground that the question on which the decision depends is so Unsubstantial as not to need further argument.
The liability of appellant for the injuries sustained by the plaintiff is founded upon provisions of section 141% of the California Vehicle Act. At the time of the accident respondent was riding in the automobile as guest of appellant, who was driving. The injury to the plaintiff proximately resulted from the intoxication of appellant, and his consequent negligence.
The sole ground of appeal as presented in the brief for appellant is that under the evidence it is an established fact that respondent knew, or in the exercise of reasonable care should have known, that appellant was intoxicated when she undertook to ride with him as his guest, and that therefore as a matter of law she was guilty of contributory negligence. The evidence as set forth in the brief is entirely sufficient to negative both of these propositions. Under the decisions applicable to the case this court is not authorized to reweigh the evidence and reverse the trial court’s findings of fact.
The judgment is affirmed.
York, J., and Hahn, J., pro iem., concurred.